Exhibit 10.1 AGREEMENT THIS AGREEMENT (this “ Agreement ”) is entered into as of this 12th day of September, 2014, to be effective as of August 1, 2014 (the “ Effective Date ”), by and between MRI INTERVENTIONS, INC. , a Delaware corporation (the “ Company ”), and DAVID W. CARLSON (the “ Executive ”). WITNESSETH: WHEREAS , the Company desires to employ the Executive to serve as the Chief Financial Officer of the Company; WHEREAS , the Company and the Executive each deem it necessary and desirable to execute a written document setting forth the terms and conditions of said relationship; and WHEREAS , to the extent this Agreement provides for any “deferred compensation” within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “ Code ”), the Agreement will be administered in compliance with Section 409A of the Code and the regulations promulgated thereunder. NOW, THEREFORE , in consideration of the premises and mutual obligations hereinafter set forth, the parties agree as follows: 1. Definitions . For purposes of this Agreement, the following terms shall have the following definitions: “ 2010 Plan ” means the Company’s 2010 Non-Qualified Stock Option Plan. “ 2012 Plan ” means the Company’s 2012 Incentive Compensation Plan. “ Accounting Firm ” has the meaning set forth in Section 11(b) of this Agreement. “ Affiliate ” has the same meaning ascribed to such term in Rule 12b-2 under the Exchange Act. “ Agreement ” has the meaning set forth in the preamble above. “ Arbitrators ” means the arbitrators selected to conduct any arbitration proceeding in connection with any disputes arising out of or relating to this Agreement. “ Award Agreement ” has the meaning set forth in Section 4(f)(iv) of this Agreement. “ Award Plans ” has the meaning set forth in Section 4(b) of this Agreement. “ Base Salary ” means the annual salary to be paid to the Executive as set forth in Section4(a) of this Agreement. “ Benefit Plans ” has the meaning set forth in Section 4(c) of this Agreement. “ Board ” means the Board of Directors of the Company. 1 “ Change of Control ” means the occurrence with respect to the Company of any of the following events: (i) a change in the ownership of the Company; (ii) a change in the effective control of the Company; or (iii) a change in the ownership of a substantial portion of the assets of the Company. For purposes of this definition, a change in the ownership of the Company occurs on the date on which any one person, or more than one person acting as a group, acquires ownership of stock of the Company that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company. A change in the effective control of the Company occurs on the date on which either (i) a person, or more than one person acting as a group, acquires ownership of stock of the Company possessing 30% or more of the total voting power of the stock of the Company, taking into account all such stock acquired during the 12-month period ending on the date of the most recent acquisition, or (ii) a majority of the members of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of such Board prior to the date of the appointment or election. A change in the ownership of a substantial portion of the assets of the Company occurs on the date on which any one person, or more than one person acting as a group, other than a person or group of persons that is related to the Company, acquires assets from the Company that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of the assets of the Company immediately prior to such acquisition or acquisitions, taking into account all such assets acquired during the 12-month period ending on the date of the most recent acquisition. The determination as to the occurrence of a Change of Control shall be based on objective facts and in accordance with the requirements of Section 409A of the Code. “ Change of Control Termination ” means a Termination Without Cause or a Termination for Good Reason that occurs (i) prior to the Second Eligibility Date and (ii) within two (2) months prior to, on, or within nine (9) months after, a Change of Control. “ COC Multiplier ” means the following, as applicable: (a) 0, if the Transaction Value is less than $30,000,000; (b) 0.5, if the Transaction Value is equal to or greater than $30,000,000 but less than $50,000,000; (c) 0.75, if the Transaction Value is equal to or greater than $50,000,000 but less than $70,000,000; (d) 1.0, if the Transaction Value is equal to or greater than $70,000,000 but less than $90,000,000; (e) 1.25, if the Transaction Value is equal to or greater than $90,000,000 but less than $110,000,000; and (f) 1.5, if the Transaction Value is equal to or greater than $110,000,000. “ Code ” has the meaning set forth in the recitals above. “ Company ” has the meaning set forth in the preamble above. “ Company Shares ” means shares of common stock of the Company or any securities of a successor company which shall have replaced such common stock. “ Compensation Committee ” means the compensation committee of the Board. “ Confidentiality Agreement ” means that certain Non-Disclosure and Proprietary Rights Agreement between the Company and the Executive in substantially the form attached hereto as Exhibit A
